      Case 2:15-cv-02245-ROS Document 334 Filed 03/10/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Prison Legal News,                                No. CV-15-02245-PHX-ROS
10                  Plaintiff,                         ORDER
11   v.
12   David Shinn, et al.,
13                  Defendants.
14
15          On December 18, 2019, Defendants Shinn, Rittenhouse, Hood, Olson, Riggs and
16   Guzman (collectively “Defendants”) filed a stipulated motion to extend the deadline to
17   deliver the October 2014, April 2017, May 2017, and June 2017 issues of Prison Legal
18   News to current ADC-prisoner subscribers. (Doc. 318.) In relevant part, the motion read
19   “Should this Court or the Ninth Circuit Court of Appeals enter an order granting a stay
20   pending appeal, Defendants shall deliver the subject issues of Prison Legal News within
21   30 days of the lifting of the stay.” (Doc. 318 at 1–2). The Court granted the stipulated
22   motion on December 19, 2019, ordering delivery of the subject issues “within 30 days of
23   the lifting of the stay” if Defendants’ motion for a stay pending appeal was granted. (Doc.
24   319.) On January 24, 2020, the Court granted Defendants’ motion for a stay pending
25   appeal, and ordered that “[t]he previous stay regarding delivery of the previously censored
26   October 2014, April 2017, May 2017, and June 2017 issues of Prison Legal News remains
27   in place.” (Doc. 325 at 6.)
28          Plaintiff Prison Legal News (“PLN”) filed a motion for reconsideration of the
      Case 2:15-cv-02245-ROS Document 334 Filed 03/10/20 Page 2 of 2



 1   portion of the January 24, 2020 Order regarding delivery, asserting that “PLN did not
 2   stipulate to stay delivery of the previously censored issues through the completion of the
 3   entire appeal,” and that “PLN would not and did not agree to stay redelivery for the multiple
 4   years the appeal in this matter is likely to be pending in the Ninth Circuit, despite
 5   Defendants’ request.” (Doc. 328 at 2–3.) Defendants have replied with evidence that the
 6   sentence at issue, “Should this Court or the Ninth Circuit Court of Appeals enter an order
 7   granting a stay pending appeal, Defendants shall deliver the subject issues of Prison Legal
 8   News within 30 days of the lifting of the stay,” was proposed by Plaintiff’s counsel to
 9   “address what should happen if a stay is granted by either court.” (Doc. 333 at 5, Doc. 333-
10   2 at 15–17.) Plaintiff clearly agreed and stipulated to stay redelivery until 30 days after the
11   conclusion of a stay pending appeal; in other words, PLN stipulated to stay redelivery
12   through the completion of the entire appeal.
13          Accordingly,
14          IT IS ORDERED Plaintiff’s Request for Clarification and Reconsideration of
15   January 24, 2020 Order is DENIED.
16          Dated this 10th day of March, 2020.
17
18
19                                                       Honorable Roslyn O. Silver
20                                                       Senior United States District Judge

21
22
23
24
25
26
27
28


                                                  -2-
